213 F.2d 542
Gifford D. WARNER, Petitioner-Appellantv.ZENITH STEAMSHIP CORPORATION et al., Claimants-Appellees.
No. 4835.
United States Court of AppealsFirst Circuit.
June 10, 1954.

Appeal from the United States District Court for the District of Massachusetts; Charles Edward Wyzanski, Jr., District Judge.
Gifford D. Warner, Essex, Conn., pro se.
Thomas H. Walsh, Boston, Mass.  (Leo F. Glynn, Boston, Mass., and Wilbur E. Dow, Jr., New York City, on the brief), for Zenith S.S. Corp.
Charles S. Bolster, Boston, Mass.  (Bingham, Dana & Gould, Boston, Mass., on the brief), for Esso Standard Oil Co.
Joseph F. Dolan, Boston, Mass., John C. Crawley and Ezra G. Benedict Fox, New York City, on the brief of National Bulk Carriers, Inc., amici curiae.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit judges.
PER CURIAM.


1
The decree of the District Court is affirmed.  Cuttyhunk Boat Lines v. The Pendleton, 119 F.Supp. 608, 1954 A.M.C. 123.